DETAILED ACTION
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 8, 12 and 18 recite the limitation "the device-specification information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotzur (US 9,734,106).

Referring to claims 1 and 11, Kotzur discloses a first device (fig. 6A, controller 600) comprising:
	a peripheral component interconnect express PCIe component (fig. 6A, PCIe switch 622) to receive PCIe instructions from a second device (fig. 6A, readable medium 602); 
	a U.2 connector (fig. 6A, connector 300; 2:31-48, SFF-8639) carries PCIe signals (fig. 6A, PCIe lanes 304c/304d); and
	a network engine (fig. 6A, processor 620) to transport Ethernet signals (fig. 6A, Ethernet) to the second device using pins (fig. 3, PCIe lanes 304c/304d of connector 300) of the U.2 connector;
	wherein the first device operates in a first mode (fig. 6A, SAS mode to readable medium 602) and a second mode (fig. 6A, PCIe mode to readable medium 602), and wherein the second mode is different from the first mode.

	As to claims 2 and 12, Kotzur discloses the device of claim 1, wherein the device-specification information includes field-replaceable unit FRU information (6:67-7:6, communication standard configurations).

	As to claims 4 and 14, Kotzur discloses the first device of claim 1 wherein the pins of the U.2 connector comprises Serial Attached SCSI SAS pins (fig. 6A, SAS 304a).


	As to claims 7 and 17, Kotzur discloses the first device of claim 1, wherein the controller is a baseboard management controller BMC (fig. 6A, SAS/PCIe storage controller 600).

	As to claims 8 and 18, Kotzur discloses the first device of claim 7, wherein the first device provides the device-specific information and the sensor information of the storage device to the BMC using a midplane (fig. 8A, PCIe card 800) via a PCIe lane (fig. 8A, PCIe).

	As to claims 9 and 19, Kotzur discloses the first device of claim 1, wherein the first device is in the first mode based on a protocol (fig. 6A, PCIe) established with a system (fig. 1, processor 105) using a fabric connection (fig. 6A, iSCSI 618).

	As to claims 10 and 20, Kotzur discloses the first device of claim 9, wherein the first device is in a high availability HA mode or a non-HA mode (fig. 1, non-HA storage 120) according to the protocol.
.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim feature of “the second device includes an Ethernet port that uses the pins of the U.2 connector”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2016/0,259,597 discloses storage multi-protocol drive connector.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182